[E RAL pad te eSB so

 

Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www, la-fcca.org

Christine L, Crow
Clerk of Court

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

Notice of Judgment
October 11, 2005

Docket Number: 2004 - CA - 1708

Preston G, Demouchette, Jr.

versus
Richard Stalder (Secretary of Corrections), Board of Parole (E.
Peggy Landry and Parole Board Members), Prison Enterprises
(And Members), Burl Cain (Warden, at L.S.P.), Henry C.
Goines (Computation Officer), Mary Cockerham and Fran
Foster (Computation Clerks) and Warden Peabody (L.S.P.)

TO: Preston G. Demouchette Jr.
Louisiana State Penitentiary
Camp C; Jaguar-1-Left #12
Louisiana State Penitentiary
Angola, LA 70712

You are hereby served with a copy of the opinion in the above
Rehearing of the Uniform Rules of Courts of Appeal.

-entitied case. Your attention is invited to Rule 2-18.

te to the trial judge, all counsel of record,

1 hereby certify that this opinion and notice of judgment were mailed this da

and all parties not represented by counsel as listed above.

CHRIS | i L, CROW

CLERK OF COURT

CA.)
BY, =
fre] ORIGINAL,

NOT DESIGNATED FOR PUBLICATION
STATE OF LOUISIANA
COURT OF APPEAL

FIRST CIRCUIT

2004 CA 1708

PRESTON G. DEMOUCHETTE, JR.
VERSUS

RICHARD STALDER, (SEC. OF CORR.); BOARD OF PAROLE, (E.
PEGGY LANDRY AND PAROLE BOARD MEMBERS); PRISON
ENTERPRISES, (AND MEMBERS); BURL CAIN, (WARDEN AT
L.S.P.); HENRY C. GOINES, (COMPUTATION OFFICER); MARY
COCKERHAM & FRAN FOSTER, (COMPUTATION — CLERKS);
WARDEN RICHARD PEABODY, (L.S.P.)

—) Judgment rendered: September 23, 2005
( dete de dodo keke
p On Appeal from the 19™ Judicial District Court

Parish of East Baton Rouge, State of Louisiana
Suit Number: 498,799; Division M (26)
The Honorable Kay Bates, Judge Presiding

 

KEKE REEE
Preston G. Demouchette, Jr. Counsel for Plaintiff/Appellant
In Proper Person Preston G. Demouchette, Jr.
Angola, LA
L. Bruce Dodd Counsel for Defendant/Appellee
Angola, LA Richard Stalder, et al.

BEFORE: CARTER, C.J., DOWNING AND GAIDRY, JJ.
 

DOWNING, J.

The petitioner is serving two ninety-nine year sentences as a prisoner
at the Louisiana State Penitentiary, Angola, on two separate counts of armed
robbery. Petitioner states that on May 11, 1994, he opted to receive “double
good time” instead of extra incentive wages pursuant to LSA-R.S.
15:571.3B. The petitioner claims that since he was not legally entitled to
make this selection pursuant to LSA-R.S. 15:571.3C(1)(k), his option should
be revoked. Therefore, the sole issue on appeal is whether, due to
petitioner’s armed robbery conviction, he is eligible to receive “double good
time.” |

In ARP proceeding #LSP-02-3531, the Department of Public Safety

and Corrections (DPSC) determined that since petitioner was sentenced prior

a

Seen TEE te TP =

 

 

to the 1990 enactment of the “double good time” statute, LSA-R-S.

ee nD,
a fy

a eg et nn

—=> 15:571.3, he was eligible to receive the benefit. Petitioner appealed. The
Ss

Commissioner’s report states that_the prisoner failed “to recognize the

 

a

distinction between release on parole pursuant to an order by the Board of

— eet

Parole under R.S. 15:574.2 - 15:574.11, and release as if on parole pursuant

 

 

 

 

 

 

to diminution of sentence as provided by R.S. 15:571.3 - 15:571.8." The

anne

district court affirmed the DPSC decision and judgment was signed on May

 

 

 

10, 2004.

After a thorough review of the record and relevant jurisprudence, we
conclude that the district court did not err in affirming the DPSC decision
which held that the petitioner was entitled to “double good time” pursuant to

en —e

LSA-R.S. 15:571.3A(1).

In addition, briefly addressing an issue not raised by petitioner, the
Commissioner’s report suggests that petitioner actually seeks to void his

prior selection of double good time in order to receive the incentive wage

wee = (2) " | 7 (re YP .2ve soe ee TO

— -— 7 7 -— ete
Case 3:21-cv-00108-JWD-SDJ Document 14-1 03/30/21 Page 4 of 6

compensation pursuant to LSA-R.S. 15:571.3B, and that DPSC has no

provision to revoke his selection under its regulations. However, even under

the most-liberaf construction of petitioner’s brief, this. issue. is not raised.

Accordingly, we pretermit any ruling or discussion regarding whether
revocation of this option is open to petitioner as this matter is not properly

before us.

Therefore, we affirm the judgment in accordance with Uniform Court
of Appeal Rule 2-16.2A(2), (4), and’ (6). “All costs of this appeal are
assessed to petitioner, Preston G. Demouchette, Jr.

AFFIRMED

CD)
 

 

ate’

a

 

fm bP] nk: a

®
GOOD TIME FATE OPTION AND APFROVAL FORM

IN ACCORDANCE WITH ROS. fSrS71.35, 1 DO HERERYy PROCLAIM THAT 1 wey re
BECOME ELIGISLE To RECEIVE hlOD TINE AT THE RATE oF THIRGVY DAY FOR EVERY

THIRTY pays IN ACTUAL CUSTODY.

IT IS wy CLEAR UNDERSTANDING THAT IF. THIS GFTJory 1S APPROVED py THE
. SECRETARY OF JHE DEPARTMENT aF FUBLIC SAFETY AD CORRECTIONS cin HIS
DESIGNATED REPRESENTATIVE, I CANNOT REVOKE IY DURING THE SENTENCE oF TERM
FOR- WHICH I- At INCARCERATED.

T UNDERSTAND THAT IF §— SH sEPROVED VO BECOME ELIGIBLE TG RECEIVE THIS
INCREASED. RATE OF GOOD TIME, £ WILL sot RECEIVE INCENTIVE BAGES AnD WILL
NOT CBE DEEMED THDIGENT: AS “DEFINED BY THE CEPARTXMENT EXCEPT FOR THE
NECESSITIES oF LIFE AND SERVICES REQUIRED BY LAW AMD THE REBULATIONS af
“FHE DEPARTMENT.

I FURTHER WHDERSTAND THST HAY FAIL TO EsRN GooD TIME THROUGH
DISCIPLINARY ACTIONS AND OTHER MEARS AS PROVIDED By Law. + HAVE “BEET
FULLY ADVISED ory THE LAW GND DEFARTMENTAL POLICIES AND PRACTICES FRIOR Ta
MY SIGNING THIS FORM.

T ACKNOWLEDGE THAT THE DEFSRIMEHT MAY YorID THIS OFTION"At ary TINE, TH

 
 
 
 

THE EVENT THaT IT IS DETERMINED THAT © AM THEL Sete e 1G RECEIVE soap TINe |
AT T FARIICULAR RATE.

OFFENDER DOES WANT TO RECEIVE scoop FINE AT THE RGTE OF THIRTY
“S~ DAYS FOR EVERY THIRTY DAYS IM ACTUAL CUSTODY PURSUANT Tr
R.S. 18:571.2.
a
« 7 OFFENDER DOES_NOT WANT 10 RECEIVE BU0D TINE AT THE RATE oF
THIRTY DAYS FOR EVERY THIRTY DAYS IN SCTUAL CUSTODY PURSUANT
TO R.S.15:571.2.

  
    

 
  

SIGWEL: (2AM Sce ted, AO ikea ger ~
- , C/
‘Wn Pres : De pucker HGS BEEW APPROVED To BECOME

ELIGIBLE TO RECEIVE Soop TIME @Y THE RTE OF THIRTY Gays
FOR EVERY THIRTY DG@YS IN ACTUAL CUSTODY .EFFECIIVE
~f~ . :

Sr ener oe wale a Ae Sates Ee epee at ee ree a ey

3 HAS BEEN FOUND Net ELIGIELE For

2 RE Na ee ne ey ee oe

om,

THE INCREASED RATE OF Godp TTHE.

  
 
  
 

 

eae L-
sy ra he lee
me OD a ey eit hs

2 LINESS

  
EE x : — Ft {Brefo:21-cv. 00108. 200-509 Document 14-1 03/30/21 Page 6 of 6 , ‘

———_—

| EBS S

CASE: NUMBER: LSP-2012- 0199

 

FIRST STEP RESPONSE FORM (FIRST STEP RESPONDENT)

= 4 *, ;
wee oy 4

x
- TO: DEMOUCHETTE, PRESTON 90331 DRAV1R
: 7 me _Living Quarters

Response to request dated-01/18/2042; received.in this office on 01/23/2012 °°

This.is in.response to your request for administrative remedy in which you request tc be released from
custody due toa: discrepancy in ‘your. sentencing minutes and your criminal commitment.

-Our office: has. sent you-a copy of all ofthe. court documents we have i in your record pertaining to -YOUur

incarceration. We do‘not have a copy of your criminal commitment in your filé.-lf you have a copy, you
may: -send.it to our office:and we will investigate the discrepancy. With the information we have.at this time,

your time computation. ds. correct

 

ES Your request for paminisvative remedy is denied.

Praparéitby: Pew & Cavbleuy. S aly i
: Tessie Cooley, Corrections ARDC Specialist 3

*t sete cate

 

a ae "= ee te ree -——-

2-1 “2012. Se

Fre Date « ; Unit Head”

   

- Instructions to Offender: «If you. are not satis ed with this response, you may go to. Step Twa by checking
below and forwarding-te the-ARP. Sorgening Officer in the manila envelope within 5 days of your receipt of

: this decision. Lo

Ki I am’ not satisfi ed ‘with: this. [egponss and.wish to proceed to'Step Two,

Ressort

 

 

 

 
